Citation Nr: 0533281	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) nonservice-connected 
disability pension benefits, in the amount of $11,495.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2003 
determination of the Committee on Waivers and Compromises 
(Committee) at the VA Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his September 2005 BVA videoconference hearing, the 
veteran and his representative specifically indicated that 
not only does the veteran desire a waiver of the recovery of 
the overpayment of VA benefits at issue in this appeal, but 
that he also contests the creation and amount of this debt.  
The issue of the propriety of the creation of this 
overpayment, however, has not been adjudicated by the RO.  As 
such, the Board must remand this appeal at this time.

When a veteran challenges both the validity of a debt and 
seeks waiver of that debt, the RO must first fully review the 
debt's validity.  If the RO believes the debt to be valid, it 
should prepare a written decision fully justifying the 
validity of the debt.  Thereafter, the veteran's request for 
waiver should be referred to the Committee.  If entitlement 
to a waiver of recovery of the overpayment is denied, then 
the veteran must be informed of his right to appeal both 
decisions to the Board.  See VAOPGCPREC 6-98; see also 38 
C.F.R. § 1.911(c) (2005); Narron v. West, 13 Vet. App. 223 
(1999); Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has directed that when a debtor requests 
waiver of an overpayment and asserts that the underlying debt 
is invalid, VA must resolve both matters.  Schaper, supra.  
The VA General Counsel has reinforced this obligation by 
holding that where the validity of a debt is challenged that 
issue must be developed before the issue of entitlement to 
waiver of the debt can be considered.  See VAOGCPREC 6-98.  
Thus, the question of whether the overpayment at issue was 
properly created is inextricably intertwined with the issue 
of the veteran's entitlement to a waiver of recovery of such 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the appeal 
must be remanded (in part) so that the RO may consider the 
newly raised matter of the propriety of the debt in this 
case.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2005).

In its April 2003 determination, the RO reviewed the 
overpayment at issue with regard to unreported income earned 
in 1999 and 2000.  In its August 2003 statement of the case, 
however, it referred to unreported income earned in 1998.  
The veteran disputes this debt, and advises that at least 
some of that income was not his own, and avers that rather, 
such income was earned by another person who provided his 
Social Security number to employers, which in turn reported 
that income to the Internal Revenue Service under the 
veteran's Social Security number.  The veteran reports that 
in fact, his social security number (and identity) was 
stolen, and that the Kentucky Attorney General's Office 
investigated and verified this event.  Any such information, 
however, is not apparently of record at this time.

The veteran further reports that it is his belief that some 
of this debt was already waived by VA, and that it was later 
added back in to the current overpayment amount.  It appears 
that in November 2000, the veteran received a partial waiver 
with respect to a prior overpayment amount for the year 1997.  
On remand, the RO should clarify this matter, and/or ensure 
that any currently waived portion of the outstanding 
overpayment, if extant, is of record (and deducted from the 
pending debt as necessary).  

The Board thus concludes that the current record does not 
contain a complete accounting of the income at issue for this 
particular appeal, including the specific earnings and dates 
of employment for each employer who reported income for the 
veteran for the years 1998, 1999, and 2000 under his Social 
Security number.  To that end, the Board is aware that this 
case is complicated by a series of prior overpayments of 
record; the RO should still ensure, however, that the veteran 
is fully informed as to all details pertinent to its 
calculation of the currently owed amount.  Therefore, the RO 
should clarify the period of overpayment at issue, and also 
set forth a complete written paid and due audit of the 
veteran's pension benefits for this period, as an accounting 
of how the overpayment amount at issue was derived is 
essential to a proper disposition of this appeal.  

Lastly, on his May 2003 notice of disagreement, the veteran 
requested a local hearing in this matter, to be held at the 
RO with a Decision Review Officer.  While the veteran did 
later request and receive a BVA hearing in this matter, the 
record does not reflect that he withdrew his request for a 
local hearing.  As such, the RO should contact the veteran to 
determine whether he would still like this hearing.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should contact the veteran and 
inquire as to whether he would still like 
to be afforded a local hearing with 
regard to the issues on appeal, to be 
held before a Decision Review Officer.  
If the veteran responds in the 
affirmative, then the RO should schedule 
such hearing, and advise the veteran and 
his representative of the date, time, and 
location for such hearing.  

2.  The RO should set forth in the record 
a complete paid and due audit of the 
veteran's pension benefits for the 
identified period of overpayment 
(apparently the years 1998, 1999, and 
2000) now at issue.  The audit should 
reflect all amounts actually paid to the 
veteran, as well as the amounts properly 
due or deducted from those amounts for 
the time period at issue.  

The RO should ensure that the veteran is 
provided with the paid and due audit and 
be provided an opportunity to respond to 
this document including with any 
documentation concerning verification of 
his identity theft claim if necessary.

3.  After all of the action requested 
above is complete,  and if the validity 
of the debt is upheld, then the case 
should again be referred to the RO's 
Committee on Waivers and Compromises 
(Committee) for review of the record and 
reconsideration of the veteran's request 
for waiver.  A formal written record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and 
released to the veteran and his 
representative, along with appropriate 
notice as to the veteran's right to 
appeal this decision.  

4.  Thereafter, if the RO cannot grant 
the benefits sought on appeal in their 
entirety, then it should return the 
record to the Board for further review.

The purposes of this REMAND are to afford due process and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

